DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species A, claims 1-7, 14-16, 19 in the reply filed on 8/25/2021 is acknowledged.
Claims 8-13, 17-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "immediately" in claim 7 is a relative term which renders the claim indefinite.  The term "immediately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US 20120131943).
Regarding claim 1, Shin teaches a drain extension assembly (100) for an appliance (1) that provides fluid communication between an internal storage compartment (12) and an exterior environment (15) via an appliance drain (110) that collects and transfers liquid condensate from an evaporator (5), the drain extension assembly comprising: a main body (122) with an inlet at one end (125) and an outlet (126) at an opposite end, wherein the main body comprises a downward slope (inclination surface, paragraph 0032, 0037, Fig. 3) extending between the inlet and the outlet (Fig. 5); wherein the inlet is configured to be secured to said appliance drain (111) and the outlet is configured to be secured to an extension tube (extension of 126 leading to 7) that is configured to discharge said liquid condensate into a drain pan (7) disposed below a condenser (4).
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While 
Regarding claim 5, Shin teaches wherein the assembly is configured to swivel about an axis of the appliance drain (understood 100 is capable of swiveling around 111, Fig. 2).
Further, it is understood, claim 5 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 6, Shin teaches a distance between a first and second side wall of the main body gradually widens from the inlet to the outlet (distance between sidewalls Fig. 3).
Regarding claim 7, Shin teaches a top surface of the main body is positioned adjacent to a top wall of a machine compartment (understood 100 is located in 15 would have a top wall to separate the machine compartment from the storage compartment).
Regarding claim 14, Shin teaches all the limitations of claim 14 including an appliance (10) comprising: a cabinet (Fig. 1) defining a storage compartment (12), an evaporative cooling system (3, 4, 5) configured to reduce a temperature of the storage compartment, and comprising an evaporator (5), a condenser (4), and a compressor .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Yoo (US 20120117998).
Regarding claims 2 and 15, Shin teaches the invention as described above but fails to explicitly teach the inlet includes a first set of ribs secured to a second set of ribs of the appliance drain via interference fit.
However Yoo teaches the inlet includes a first set of ribs (31) secured to a second set of ribs (211) of the appliance drain via interference fit (Fig. 4) to secure the drain tube to the inlet portion.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the assembly of Shin to include a first set of ribs secured to a second set of ribs of the appliance drain via interference fit in view of the teachings of Yoo to secure the drain tube to the inlet portion.
Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Carlin et al (US 3696632).
Regarding claims 3 and 16, Shin teaches the invention as described above but fails to explicitly teach the outlet includes a first set of ribs secured to a second set of ribs of the extension tube via interference fit.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the assembly of Shin to include the outlet includes a first set of ribs secured to a second set of ribs of the extension tube via interference fit in view of the teachings of Carlin to secure the drain tube to the tube.
Allowable Subject Matter
Claims 4 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 4 and 19, the subject matter which is considered to distinguish from the closest prior art of record, Shin et al (US 20120131943). The prior art of record teaches an inclined drain assembly in contrast to the claimed features of the downward slope includes an angle of about 2.degree. to 10.degree.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al (US 20150121925) teaches a water pan that feeds to an evaporating dish.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763